932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William W. BRIDGE, Defendant-Appellant.
Nos. 90-3297, 90-3596 to 90-3601.
United States Court of Appeals, Sixth Circuit.
May 14, 1991.As Corrected May 20, 1991.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  This panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
William Bridge filed appeals from several district court judgments summarily overruling a series of motions filed following Bridge's conviction for possession of an unregistered machine gun, in violation of 26 U.S.C. Secs. 5861(d) and 5871.  These cases have been consolidated for disposition.  The parties have briefed the issues, Bridge proceeding with counsel.


3
Upon consideration, we find that the district court properly disposed of all the matters on review except for Bridge's motion (Docket Entry 75) styled "Motion For Leave To Withdraw Plea."    We are unable to ascertain whether the district court considered this as a motion to vacate under 28 U.S.C. Sec. 2255 (as we do), or whether the court considered all the claims raised therein (particularly in the accompanying "Affirmation").  We believe further proceedings on the motion are required.


4
Accordingly, the district court's judgment under review in case number 90-3597 (regarding Docket Entry 75) is vacated and remanded for further proceedings.  Rule 9(b)(6), Rules of the Sixth Circuit.  The remaining judgments are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.